
      
        DEPARTMENT OF COMMERCE 
        National Oceanic and Atmospheric Administration 
        50 CFR Part 660 
        [I.D. 122799A] 
        Pacific Fishery Management Council; Public Meeting 
        
          AGENCY:
           National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce. 
        
        
          ACTION:
          Notice of public meeting. 
        
        
          SUMMARY:
          The Pacific Fishery Management Council's (Council) Highly Migratory Species Plan Development Team (HMSPDT) will hold a work session which is open to the public. 
        
        
          DATES:
          The work session will be held on Monday, January 31, 2000. from 11:00 a.m. to 5:00 p.m.; on Tuesday, February 1, 2000, from 8:00 a.m. to 5:00 p.m.; and on Wednesday, February 2, 2000, from 8:00 a.m. until business for the day is completed. 
        
        
          ADDRESSES:
          The work session will be held at the National Marine Fisheries Service, Pacific Fisheries Environmental Laboratory, 1352 Lighthouse Avenue, Pacific Grove, CA, 831-648-8515. 
          
            Council address: Pacific Fishery Management Council, 2130 SW Fifth Avenue, Suite 224, Portland, OR 97201. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Dan Waldeck, Pacific Fishery Management Council, 503-326-6352. 
        
      
      
        SUPPLEMENTARY INFORMATION:
         The primary purpose of the work session is to draft sections of the proposed Fishery Management Plan for Highly Migratory Species (HMS) and related documents for highly migratory species fisheries off the West Coast. 

        Management measures that may be adopted in the FMP for HMS Fisheries off the West Coast include permit and reporting requirements for commercial and recreational harvest of HMS resources, time and/or area closures to minimize gear conflicts or bycatch, adoption or confirmation of state regulations for HMS fisheries, and allocations of some species to non-commercial use. The FMP is likely to include a framework management process to add future new measures, including the potential for collaborative management efforts with other regional fishery management councils with interests in HMS resources. It would also include essential fish habitat and habitat areas of particular concern, including fishing and non-fishing threats, as well as other components of FMPs required under the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act). 
        The proposed FMP, and its associated EIS, would be the Council's fourth FMP for the exclusive economic zone off the West Coast. Development of the FMP is timely, considering the new mandates under the Magnuson-Stevens Act, efforts by the United Nations to promote conservation and management of HMS resources through domestic and international programs, and the increased scope of activity of the Inter-American Tropical Tuna Commission in HMS fisheries in the eastern Pacific Ocean. 
        Although non-emergency issues not contained in the HSMPDT meeting agenda may come before the HMSPDT for discussion, those issues may not be the subject of formal HMSPDT action during these meetings. HMSPDT action will be restricted to those issues specifically listed in this document and any issues arising after publication of this document that require emergency action under section 305(c) of the Magnuson-Stevens Act, provided the public has been notified of the HMSPDT's intent to take final action to address the emergency. 
        Special Accommodations 
        The meeting is physically accessible to people with disabilities. Requests for sign language interpretation or other auxiliary aids should be directed to Mr. John Rhoton at 503-326-6352 at least 5 days prior to the meeting date. 
        
          Authority:
           16 U.S.C. 1801 et seq. 
        
        
          Dated: January 12, 2000. 
          Bruce C. Morehead, 
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service. 
        
      
      [FR Doc. 00-1205 Filed 1-18-00; 8:45 am] 
      BILLING CODE 3510-22-F 
    
  